




Exhibit 10.8.2


ASSIGNMENT AND ASSUMPTION AGREEMENT
This ASSIGNMENT AND ASSUMPTION AGREEMENT, effective as of December 31, 2015
(this “Agreement”), is made by and among MDC Partners Inc., a Canadian
corporation (“MDC”), Crispin, Porter & Bogusky LLC, a Delaware limited liability
company and subsidiary of MDC (“CPB”), and Lori Senecal (the “Executive”).
RECITALS:
WHEREAS, MDC and the Executive are party to that certain Amended and Restated
Employment Agreement, dated as of August 11, 2015 (the “Employment Agreement”);
WHEREAS, commencing on or about April 1, 2015, the Executive has served as the
Global Chief Executive Officer of CPB, and the parties desire to recognize such
continued service by ratifying MDC’s assignment of the Employment Agreement to
CPB, and confirm and clarify certain other obligations of MDC to the Executive;
WHEREAS, MDC desires to assign and transfer to CPB all of MDC’s rights in and to
the Employment Agreement, and, with the express consent of the Executive, CPB
desires to assume all of MDC’s undertakings and obligations thereunder;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Assignment. Effective as of December 31, 2015, MDC hereby assigns and
transfers to CPB all of MDC’s rights in and to, and obligations under, the
Employment Agreement.


2.Assumption. CPB hereby accepts the assignment and transfer of the Employment
Agreement from MDC and, effective as of December 31, 2015, agrees to be bound by
all of the terms and conditions thereunder and to undertake, pay and perform all
of MDC’s undertakings and obligations thereunder.


3.Consent of the Executive. The Executive hereby consents to the assignment and
transfer of the Employment Agreement by MDC to CPB.


4.Continuing MDC Obligations. MDC shall continue to indemnify the Executive, and
cover her under applicable director and officer insurance applicable to MDC’s
other directors and executive officers, to the same extent as provided to MDC’s
directors and executive officers, for all of the Executive’s actions and conduct
as a director and an executive officer prior to the date hereof.


5.Restricted Stock Grant Agreement. MDC hereby agrees that (a) Section 3.1 of
that certain Restricted Stock Grant Agreement dated as of November 1, 2013,
between MDC and the Executive is hereby deemed to be amended to refer to
Executive serving as an executive of MDC or any of its affiliates, and that
clause (ii) thereof shall be revised to read in full: “(ii) the Grantee’s
employment is terminated by MDC and its affiliates from all executive positions
therewith, other than for “cause”, or by the Grantee for “good reason”” and (b)
Section 3.2 thereof shall apply upon the resignation or termination of the
Executive as an executive of MDC and its affiliates from all executive positions
therewith.


6.Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
provisions, policies or principles thereof relating to choice or conflict of
laws.


7.Counterparts. This Agreement may be executed in any number of counterparts of
the signature pages, each of which shall be considered an original.
(signature page follows)

1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first written above.


MDC PARTNERS INC.
By: /s/ Mitchell Gendel____________
Name:    Mitchell Gendel
Title:    General Counsel                    


CRISPIN PORTER & BOGUSKY LLC
By: /s/ Mitchell Gendel____________
Name:    Mitchell Gendel
                        Title:    Secretary
    
Acknowledged and Agreed:




/s/ Lori Senecal ____________
Lori Senecal


